Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                        Nos. 04-14-00389-CR & 04-14-00390-CR

                                 Paul Anthony GARCIA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                              Trial Court Nos. 5397 & 5398
                      Honorable N. Keith Williams, Judge Presiding

          BEFORE JUSTICE BARNARD, ALVAREZ, AND JUSTICE PULLIAM

    In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and we REMAND this matter to the trial court for a new trial.

      SIGNED July 29, 2015.


                                             _____________________________
                                             Marialyn Barnard, Justice